"Walker, J.
[1.] “It is now well settled, that the continuance or dissolution of an injunction, after the coming in of the an*215swer, depends upon the sound discretion of the Court, according to the nature and circumstances of the case.” Swift vs. Swift, 13 Ga. R. 145. And unless such discretion be abused, this Court will not control the Court below in its exercise. We see no abuse of the discretion in this case. Indeed, we can see no reason for continuing this injunction. Whether there be a valuable gold mine on the lands sold or not, is unknown. If, in the progress of the cause, circumstances may require the strong-arm of a Court of Equity to interpose an extraordinary process, to protect the rights of complainant, such aid can be obtained when necessary, for “ a Court of Equity is always open.” Code, sec. 4131.
[2.] It is insisted, however, that the injunction should be continued to prevent Banksmith from selling the lands to an innocent purchaser without notice. Such a transfer, we apprehend, would not affect the rights of complainant. “It is a general rule that Us pendens is a general notice of an equity to all the world. 2 Bouv. L. D. 94 citing a number of authorities. In Murray vs. Bollou, 1 J. C. R. 576, Chancellor Kent says : “ The established rule is, that a Us pendens, duly prosecuted, and not collusive, is notice to a purchaser so as to affect and bind his interest by the decree; and the Us pendens begins from the service of the subpoena after the bill is filed.” We think, then, that the pendency of this suit is notice to the world of the rights of the complainant in these lands, whatever those rights may be, and, that if he duly prosecute his suit, no subsequent purchaser can- acquire an interest in them prior to a final decree, which can at all affect those rights.
Judgment affirmed.